Title: To George Washington from Lord Stirling, 31 October 1774
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Baskenridge (New Jersey) Octor 31st 1774

The Delaware Lottery haveing been drawn Last Month, I now; (which is as soon as the printer hath put it in my power) send you enclosed some of the printed List of the Numbers of

the Tickets which have been so fortunate as to draw the prizes in that Lottery. On the foot Hereof you have the state of the Tickets sent you, out of which you will be pleased to deduct such Cash prizes as are due to any of the Tickets now in your possession; and then be pleasd ⟨to⟩ Transmit the Ballance due with those Tickets to ⟨Ja⟩mes Cocke Esqr. Williamsburg. you will be ⟨ple⟩ased at the same time or as soon as is Convenient ⟨to⟩ you to Transmit to James Cocke Esqr. or to myself the Names of the persons to be inserted in the Deeds for ⟨su⟩ch Land prizes, as the Tickets you had have ⟨be⟩en fortunate enough to Draw; which shall be inser⟨ted⟩ Accordingly. and am Your Most Hume Servt





Stirling


Colonel Washington

Dr.


To Tickets
delivered
60



Cr.




By Do
returned
42





18 at 10 dollars
180.


